                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

BENJAMIN W. FAWLEY,

               Plaintiff,

vs.                                                  No. CV 18-01221 MV/KRS


LEA COUNTY BORAD OF COMMISSIONERS, et al.,

               Defendants.


                              ORDER ON PENDING MOTIONS

       THIS MATTER is before the Court on the Motion to Add 5th Judicial District Court Clerk,

III, Jenifer Salcido as a Named Defendant (Doc. 12), Plaintiff’s Motion for Appointment of

Counsel (Doc. 13), and Plaintiff’s Motion to Assert “Fact of Harm” (Doc. 15) filed by Plaintiff

Benjamin W. Fawley. The Court will grant the Motion to Add 5th Judicial District Court Clerk,

will deny the Motion for Appointment of Counsel, and will deny Plaintiff’s Motion to Assert “Fact

of Harm” as premature and without prejudice.

       1. Motion to Add 5th Judicial District Court Clerk, III, Jenifer Salcido, as a Named

Defendant (Doc. 12): In his Civil Rights Complaint, Plaintiff Fawley named “Jane Doe” as a

Defendant. (Doc. 1 at 1). Fawley’s Motion to Add 5th Judicial District Court Clerk seeks to amend

the Complaint to substitute 5th Judicial District Court Clerk, III, Jenifer Salcido, as a named

defendant in place of Jane Doe. Under Fed. R. Civ. 15(a)(1), Plaintiff Fawley may amend his

Complaint once as a matter of right. Therefore, the Court will grant Fawley’s Motion and will

substitute the 5th Judicial District Court Clerk, III, Jenifer Salcido as a named defendant in place

of Jane Doe (Doc. 12).




                                                 1
       2. Plaintiff’s Motion for Appointment of Counsel (Doc. 13):                In his Motion for

Appointment of Counsel, Plaintiff Fawley asks the Court to appoint counsel to represent him in

this civil rights proceeding. (Doc. 13). There is no right to appointment of counsel in a civil rights

case. Instead, the decision whether to request assistance of counsel rests in the sound discretion

of the Court. Beaudry v. Corrections Corp. of America, 331 F.3d 1164, 1169 (10th Cir.2003);

MacCuish v. United States, 844 F.2d 733, 735 (10th Cir.1988). In determining whether to appoint

counsel, the district court should consider the merits of the litigant's claims, the nature and

complexity of the factual and legal issues, and the litigant's ability to investigate the facts and to

present his claims. Hill v. SmithKline Beecham Corp., 393 F.3d 1111, 1115 (10th Cir.2004). The

Court has reviewed the complaint and subsequent filings in light of the foregoing factors. Plaintiff

appears to understand the issues in the case and to be representing himself in an intelligent and

capable manner. See Lucero v. Gunter, 52 F.3d 874, 878 (10th Cir. 1995). Accordingly, the Court

will deny the Motion for Appointment of Counsel. (Doc. 13).

       3. Plaintiff’s Motion to Assert “Fact of Harm” (Doc. 15): Plaintiff’s Motion to Assert

“Fact of Harm” requests leave to submit attachments to the Court to establish Plaintiff’s claim that

he has been harmed by actions of the Defendants. (Doc. 15 at 1-5). Because Plaintiff is a prisoner

proceeding pro se, the Court is obligated to conduct a preliminary screening of the Complaint. See

28 U.S.C. § 1915A. Whenever a prisoner brings a civil action against government officials, the

Court is obligated to screen the prisoner’s complaint or petition. 28 U.S.C. § 1915A. Section

1915A states:

       “The court shall review, before docketing, if feasible or, in any event, as
       soon as practicable after docketing, a complaint in a civil action in
       which a prisoner seeks redress from a governmental entity or officer
       or employee of a governmental entity.”
        ...
       On review, the court shall identify cognizable claims or dismiss the

                                                  2
       complaint, or any portion of the complaint, if the complaint—
       (1) is frivolous, malicious, or fails to state a claim upon which
       relief may be granted; or
       (2) seeks monetary relief from a defendant who is immune from
       such relief.”

28 U.S.C. § 1915A(a) and (b). Requests for service of process, discovery, and submissions of

proof are premature and unavailable prior to the Court’s completion of its screening obligation.

See Jones v. Bock, 549 U.S. 199, 213-214 (2007). If Plaintiff’s Complaint is not dismissed on

initial screening, the Court will enter further orders governing submissions of proof in support of

Plaintiff’s claims. The Court will deny the Plaintiff’s Motion to Assert “Fact of Harm” as

premature and without prejudice to submission by Plaintiff of the attachments at a later time.

       IT IS ORDERED:

       (1) Plaintiff Benjamin W. Fawley’s Motion to Add 5th Judicial District Court Clerk, III,

Jenifer Salcido, as a Named Defendant (Doc. 12) is GRANTED and 5th Judicial District Court

Clerk, III, Jenifer Salcido, is substituted as a named defendant in place of “Jane Doe”;

       (2) Plaintiff’s Motion for Appointment of Counsel (Doc. 13) is DENIED; and

       (3) Plaintiff’s Motion to Assert “Fact of Harm” (Doc. 15) is DENIED as premature and

without prejudice.



                                                     ___________________________________
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 3
